Title: From George Washington to William Heath, 4 September 1781
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Head Quarters Philadelphia Sept. 4th 1781
                  
                  The Bearer of this, a Serjt of Hazen’s, is sent to apprehend some deserters from that Regt, and as it is probable a number will leave the Regiments, that are now on their march for the Southward, who will direct their course for the North River.  I wish you to place some cearfull Persons at every Ferry, from Kings ferry to Albany, who will apprehend them as they pass that River.
                  The Eastern States will still continue to supply you monthly with a large quantity of Beef Cattle, much larger than can be consumed in your Department; and as the Army here must at present depend on those supplies, I must request you regularly to forward, every week or fortnight, at the rate of an hundred of Cattle ⅌ Week. if the Cattle cross at Kings Ferry, you will direct them, under a proper Guard, to the care of Mr Robert Blair at Morris town, who will discharge the Guard & forward them here. but if it is more convenient to pass the Cattle at New Windsor, let them take the rout through Warwick & Chester to Sussex Court house, where Mr Edward Dunlap has orders to receive them.  I am Dear Sir, Your Most Humble Servant
                  
                     Go: Washington
                  
               